DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-15, 17-20, 24, and 27-35 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mohamed et al. (US Pub. 2013/0341756 A1).
Regarding claims 14 and 24, Mohamed discloses a semiconductor on glass substrate with a stiffening layer or layers placed between the silicon and glass (abstract). The glass substrate is coated with an oxide layer, stiffening layer and a SiO2 2 bonding film should have a surface roughness, RMS, of under 0.5 nm and preferably under 0.3 nm ([0086]) and where roughness of 0.3 to 1 nm are good enough for bonding ([0096]) which is considered sufficiently specific to disclose an RMS value of 0.1 to 2 nm as claimed. The glass is alkali containing ([0076]) where the glass substrate is considered to be transparent given the same material is used for the disclosed alkali containing glass in Mohamed and the claimed alkali containing glass and where unpigmented or non-coated glass is expected to be transparent (see [0076] where no additives are included in the glass and where the glass is suitable for a display which would imply transparency). The glass, coating, and silicon wafer are bonded with anodic bonding ([0022]) so the coating is considered to enable anodic bonding. Mohamed does not specifically disclose the coating being antireflective. However, a coating of Si3N4 has a higher refractive index than a coating of SiO2 ([0068]) so that there will be high refractive index coating followed by a low refractive index coating which would be expected to have an antireflective effect.
Regarding claim 15, Mohamed discloses a silicon semiconductor wafer bonded to the coated glass (abstract).
Regarding claim 17
Regarding claim 18, Mohamed discloses the glass as a substrate where two opposite faces are parallel (see Figs. 10-11). Further, given the optical element is a transparent glass (see discussion above), the glass is considered to be a window as claimed.
 Regarding claim 19, Mohamed does not specifically disclose the bond strength between the coating and silicon film. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore, given the same structure as claimed is disclosed in Mohamed (see discussion above) and Mohamed bonds the glass and silicon film through the use of an anodic bond ([0022] and [0057]), the bond strength would be expected to be at least 7 MPa as claimed. 
Regarding claim 20, the oxide/Si3N4/SiO2 coating in Mohamed does not contain alkali ions and Si3N4 is not capable of being anodically bonded ([0068]). 
Regarding claims 27 and 28, the coating of SiO2 which is the outer coating in Mohamed is alkali-free ([0068]).
Regarding claim 29, the entire face of the glass and silicon are covered (see Figs. 10 and 11).
Regarding claims 30, 31, and 34, Mohamed discloses the stiffening layer having a thickness of 100 nm or greater (]0064]) and the SiO2
Regarding claims 32 and 33, Mohamed discloses an Si3N4 layer which does not enable anodic bonding and an SiO2 layer which does where the SiO2 layer has a thickness of 5 to 10 nm ([0068]).
Regarding claim 35, Mohamed discloses an Si3N4 layer ([0068]) which is an nitride or a silicon carbide layer ([0075]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the alternative, claims 19 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed.
Regarding claim 19
Regarding claim 34, Mohamed discloses a stiffening layer and SiO2 coating the stiffening layer where the SiO2 has a thickness of 2 to 150 nm ([0068]) which overlaps the claimed range.
Claim 16 and in the alternative claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed as applied to claim 14 above, and further in view of Gupta et al. (US Pub. 2005/0184304 A1).
Mohamed discloses the component of claim 14 as discussed above. Mohamed does not specifically disclose the bonded article being used in a MEMS-device and to the extent the glass is not considered a window, Mohamed does not specifically disclose the glass being a window.
Gupta discloses a large cavity wafer-level package for MEMS which provides a wafer-level package for a micro-mirror array and includes a substrate with a plurality of actuatable micromirrors (micro-optical electromechanical elements) coupled to the substrate surface and an optical window attached to the substrate surface to form at least one sealed cavity between an inner surface of the optical window and substrate surface (title, abstract, [0001] and [0003]-[0004]).  The substrate is silicon ([0031]) and the window is glass ([0033]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the silicon-on-glass substrate in Mohamed could be used to form a wafer-level MEMS package as taught in Gupta as a known suitable use for bonded glass and silicon films as taught in Gupta (Gupta, abstract, [0008], [0031] and [0033]) and as a way to form MEMS packages with a bonded interface (Gupta, abstract).
Claims 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed in view of Gupta.
Mohamed discloses a semiconductor on glass substrate with a stiffening layer or layers placed between the silicon and glass (abstract). The glass substrate is coated with an oxide layer, stiffening layer and a SiO2 bonding film (anodic bonding enabling layer in direct contact with the silicon film) ([0064], [0068] and Fig. 10) which discloses a three layer coating where the middle layer is different than the outer layers to provide a hydrophilic surface ([0019] and [0068]). The surface of the SiO2 bonding film should have a surface roughness, RMS, of under 0.5 nm and preferably under 0.3 nm ([0086]) and where roughness of 0.3 to 1 nm are good enough for bonding ([0096]) which is considered sufficiently specific to disclose an RMS value of 0.1 to 2 nm as claimed. The glass is alkali containing ([0076]) where glass substrate is considered to be transparent given the same material is used for the disclosed alkali containing glass in Mohamed and the claimed alkali containing glass and where unpigmented or non-coated glass is expected to be transparent (see [0076] where no additives are included in the glass and where the glass is suitable for a display which would imply transparency). The glass, coating, and silicon wafer are bonded with anodic bonding ([0022]) so the coating is considered to enable anodic bonding. Mohamed does not specifically disclose the coating being antireflective. However, a coating of Si3N4 has a higher refractive index than a coating of SiO2
Mohamed fails to disclose the second wafer having a plurality of optoelectronic or optomechanical elements.
Gupta discloses a large cavity wafer-level package for MEMS which provides a wafer-level package for a micro-mirror array and includes a substrate with a plurality of actuatable micromirrors (micro-optical electromechanical elements) coupled to the substrate surface and an optical window attached to the substrate surface to form at least one sealed cavity between an inner surface of the optical window and substrate surface (title, abstract, [0001] and [0003]-[0004]).  The substrate is silicon ([0031]) and the window is glass ([0033]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the silicon-on-glass substrate in Mohamed could be used to form a wafer-level MEMS package with actuatable micromirrors as taught in Gupta as a known suitable use for bonded glass and silicon films as taught in Gupta (Gupta, abstract, [0001]-[0004], [0008], [0031] and [0033]) and as a way to form MEMS packages with a bonded interface (Gupta, abstract).

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. 
Applicant argues Mohamed is directed to a silicon donor wafer which can include Si3N4 and SiO2, bonding the donor wafer to a glass substrate through anodic bonding, and then after the anodic bonding process, the silicon wafer is separated from the glass substrate so that the goal is Mohamed is to deposit an exfoliation layer of pure 
Examiner respectfully disagrees. First, of note, there was a typo in the Office action dated 10/13/2021 where in the 35 USC 102 rejection, claim 25 was included in the rejected claims instead of claim 26 (see paragraph 6 in the Office action dated 10/13/2021). However, in the body of the rejection, claim 25 is not included in the explanation of the rejection, but at paragraph 13, claim 26 is rejected where the optical coating is considered inherent based on the use of materials. Thus, it is clear that paragraph 6, which listed claim 25, was a typo and claim 26 was intended to be in the rejected claim set instead. Further, as discussed above, given the materials of the coatings in Mohamed which include a high refractive index material, Si3N4, and a low refractive index material, SIO2, the coating would be expected to possess anti-reflection properties and would be considered an anti-reflection coating. 
Regarding the three coating layers, Mohamed specifically discloses, three coating layers between the glass and silicon not including an exfoliation layer where 
Applicant argues Gupta does not cure the deficiencies of Mohamed.
For the reasons discussed above, Mohamed is not considered deficient.
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 102 and 103 rejections over the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783